UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 14, 2013 GLOBAL SECURITY AGENCY INC. (Exact name of registrant as specified in its charter) Nevada 000-53184 98-0516432 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 12818 Hwy # 105 West, Suite 2-G Conroe, TX77304 (Address of principal executive offices) (888) 281-1618 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 3.02Unregistered Sales of Equity Securities On January 9, 2013, we issued 13,500,000 restricted shares of common stock of our company to an investor for an aggregate of $5,000.The sale of the shares was made pursuant to the exemption from the registration requirements of the United States Securities Act of 1933, as amended (the “Act”) provided by Regulation S under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 14, 2013 GLOBAL SECURITY AGENCY INC. By: /s/ Rock Rutherford Rock Rutherford Secretary
